

117 HR 4592 IH: Holding Iranian Leaders Accountable Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4592IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Hill (for himself and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the President to report on financial institutions’ involvement with officials of the Iranian Government, and for other purposes.1.Short titleThis Act may be cited as the Holding Iranian Leaders Accountable Act of 2021.2.FindingsThe Congress finds the following:(1)Iran is characterized by high levels of official and institutional corruption, and substantial involvement by Iran’s security forces, particularly the Islamic Revolutionary Guard Corps (IRGC), in the economy.(2)In 2019, the Department of the Treasury concluded that Iran is a jurisdiction of primary money laundering concern and imposed restrictions on correspondent accounts in the United States involving Iranian financial institutions.(3)In June 2019, the Financial Action Task Force (FATF) urged all jurisdictions to require increased supervisory examination for branches and subsidiaries of financial institutions based in Iran. The FATF later called upon its members to introduce enhanced relevant reporting mechanisms or systematic reporting of financial transactions, and require increased external audit requirements, for financial groups with respect to any of their branches and subsidiaries located in Iran.(4)The Transparency International index of perceived public corruption ranks Iran 138th out of 180 countries surveyed.(5)According to the State Department’s Country Reports on Terrorism in 2018, Iran remains the world’s worst state sponsor of terrorism. The regime has spent nearly one billion dollars per year to support terrorist groups that serve as its proxies and expand its malign influence across the globe. Tehran has funded international terrorist groups such as Hizballah, Hamas, and Palestinian Islamic Jihad..3.Report on financial institutions connected to certain Iranian officials(a)Financial institutions report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 2 years, the President shall submit a report to the appropriate Members of Congress containing—(A)the estimated total funds held in financial institutions that are under direct or indirect control by each of five or more of the natural persons described under subsection (b), and a description of such funds; and(B)a list of any financial institutions that—(i)maintain an account in connection with significant funds described in subparagraph (A); or(ii)knowingly provide significant financial services to a natural person covered by the report.(2)Briefing requiredNot later than 60 days after submitting a report described under paragraph (1), the Secretary of the Treasury, or a designee of the Secretary, shall brief the appropriate Members of Congress on the funds covered by the report, including a description of how the funds were acquired, and any illicit or corrupt means employed to acquire or use the funds. (3)ExemptionsThe requirements described under paragraph (1) may not be applied with respect to a natural person or a financial institution, as the case may be, if the President determines:(A)The funds described under subparagraph (A) of paragraph (1) were primarily acquired through legal or noncorrupt means.(B)The natural person has agreed to provide significant cooperation to the United States for an important national security or law enforcement purpose with respect to Iran.(C)A financial institution that would otherwise be listed in the report required by paragraph (1) has agreed to—(i)no longer maintain an account described under subparagraph (C)(i) of paragraph (1);(ii)no longer provide significant financial services to a natural person covered by the report; or(iii)provide significant cooperation to the United States for an important national security or law enforcement purpose with respect to Iran.(4)WaiverThe President may waive for up to 1 year at a time any requirement under paragraph (1) with respect to a natural person or a financial institution after reporting in writing to the appropriate Members of Congress that the waiver is in the national interest of the United States, with a detailed explanation of the reasons therefor.(b)Persons describedThe natural persons described in this subsection are the following:(1)The Supreme Leader of Iran.(2)The President of Iran.(3)Members of the Council of Guardians.(4)Members of the Expediency Council.(5)The Minister of Intelligence and Security.(6)The Commander and the Deputy Commander of the IRGC.(7)The Commander and the Deputy Commander of the IRGC Ground Forces.(8)The Commander and the Deputy Commander of the IRGC Aerospace Force.(9)The Commander and the Deputy Commander of the IRGC Navy.(10)The Commander of the Basij-e-Mostaz’afin.(11)The Commander of the Qods Force.(12)The Commander in Chief of the Police Force.(13)The head of the IRGC Joint Staff.(14)The Commander of the IRGC Intelligence.(15)The head of the IRGC Imam Hussein University.(16)The Supreme Leader’s Representative at the IRGC.(17)The Chief Executive Officer and the Chairman of the IRGC Cooperative Foundation.(18)The Commander of the Khatam-al-Anbia Construction Head Quarter.(19)The Chief Executive Officer of the Basij Cooperative Foundation.(20)The head of the Political Bureau of the IRGC.(21)The senior leadership, as determined by the President, of any terrorist group or regional proxy force supported by the Government of Iran, including Hizballah, Hamas, Palestinian Islamic Jihad, and Kata’ib Hizballah.(c)Form of report; public availability(1)FormThe report required under subsection (a) shall be submitted in unclassified form but may contain a classified annex.(2)Public availabilityThe President shall make the unclassified portion of such report public upon determining that the publication would substantially promote any of the following:(A)Deterring or sanctioning official corruption in Iran.(B)Holding natural persons listed in the report accountable to the people of Iran.(C)Combating money laundering or the financing of terrorism.(D)Achieving any other strategic objective with respect to the Government of Iran.(3)WaiverThe President may waive the requirements of paragraph (2) upon reporting in writing to the appropriate Members of Congress that the waiver is in the national interest of the United States, with a detailed explanation of the reasons therefor. (4)Format of publicly available reportsIf the President makes the unclassified portion of a report public pursuant to paragraph (2), the Secretary of the Treasury shall make it available to the public on the website of the Department of the Treasury—(A)in English, Farsi, Arabic, and Azeri; and(B)in precompressed, easily downloadable versions that are made available in all appropriate formats.4.Sunset The provisions of this Act shall have no force or effect on the earlier of—(1)the date that is 3 years after the date of enactment of this Act; or(2)30 days after the President reports in writing to the appropriate Members of Congress that—(A)Iran is not a jurisdiction of primary money laundering concern; or(B)the Government of Iran is providing significant cooperation to the United States for the purpose of preventing acts of international terrorism, or for the promotion of any other strategic objective that is important to the national interest of the United States, as specified in the report by the President.5.DefinitionsFor purposes of this Act:(1)Appropriate Members of CongressThe term appropriate Members of Congress means the Speaker and minority leader of the House of Representatives, the majority leader and minority leader of the Senate, the Chairman and Ranking Member of the Committee on Financial Services of the House of Representatives, and the Chairman and Ranking Member of the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)Financial institutionThe term financial institution means a United States financial institution or a foreign financial institution.(3)Foreign financial institutionThe term foreign financial institution has the meaning given that term in section 561.308 of title 31, Code of Federal Regulations.(4)FundsThe term funds has the meaning given to such term by the Secretary of the Treasury.(5)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(6)United States financial institutionThe term United States financial institution has the meaning given the term U.S. financial institution under section 561.309 of title 31, Code of Federal Regulations.